Citation Nr: 9931639	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  93-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1991 to March 
1992, when he was discharged for not meeting procurement 
medical fitness standards.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1992 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to service connection for a 
back disability.  The case was last remanded to the RO in 
March 1997, for additional development; the RO has now 
returned the case to the Board for appellate review.

Pursuant to the March 1997 Board remand, the RO sent a copy 
of the February 1993 hearing transcript to the appellant in 
May 1997; any missing pages apparently were not located.  In 
addition, the accompanying letter offered the appellant and 
his witness the option of submitting a written summary of 
their testimony at the February 1993 RO hearing and also 
offered the appellant an opportunity for a new personal 
hearing for the purpose of replacing the lost February 1993 
hearing testimony.  The appellant was told that if he did not 
respond within 60 days, the RO would assume that neither the 
appellant nor his witness wished to submit written statements 
and that the appellant did not want another hearing.  There 
was no response from the appellant.  The Board considers the 
steps taken by the RO to have fulfilled the remand 
instructions and that, therefore, the appellant has been 
afforded sufficient opportunity to correct any evidentiary 
void created by the apparently missing transcript pages.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has been diagnosed with Scheuermann's 
Disease, a congenital defect.  Based on the evidence of 
record, it is not shown that the appellant has low back 
pathology that was acquired in service, nor is it shown that 
there was a permanent worsening of any underlying condition 
based on any in-service occurrence or event.

3.  The appellant also has not submitted medical evidence of 
any nexus between any current low back disorder and any 
disease or injury incurred during service.

4.  Wedging of a thoracic vertebra unequivocally existed 
prior to service and is not shown to have increased in 
severity during service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Congenital defects are not "diseases" for 
which service connection can be granted.  38 C.F.R. 
§ 3.303(c), however service connection may be in order for 
superimposed disability on a congenital or developmental 
defect.  O.G.C. Prec. Op. 82-90, 56 Fed. Reg. 45,711 (1990) 
(Precedent opinion of the General Counsel of the VA).  

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The record reflects the appellant filed an initial 
application for disability compensation immediately upon 
separation from service in March 1992.  By a rating decision 
dated in June 1992, service connection for a back disability 
was denied on the basis that spina bifida occulta and wedging 
of the T7 vertebra existed prior to service, and were not 
aggravated therein. 

Review of the service medical records reveals that the 
appellant reported a childhood history of a fractured left 
leg and left forearm upon examination prior to entry into 
active service in September 1990; however no complaints, 
findings or diagnosis of a back or spinal disability or 
related symptomatology are of record.  The service medical 
records further indicate the appellant initially complained 
of back pain in June 1991.  During that time, the appellant 
reported no back pain prior to service, and no history of 
trauma.  He reported that the pain had started 5 days earlier 
during physical training.  Upon examination, mid-spine 
scoliosis as well as bilateral lumbosacral muscle spasm were 
noted.  The appellant was given medication, and an ice 
massage was the recommended treatment.  In September 1991, 
the appellant again complained of lower back pain.  
Radiographic examination at that time revealed decreased disc 
space between the 12th thoracic (T12) and 1st lumbar (L1) 
vertebrae, as well as spina bifida occulta of the lumbosacral 
spine.  An MRI report, dated in October 1991, revealed a 
slight wedging of the 7th thoracic (T7) vertebral body with 
slight irregularity of the adjacent end plates; this was 
noted to probably be sequelae of an old injury to the 
epiphysis, with no evidence of an acute injury.

Upon physical examination in October 1991, an exaggerated 
kyphosis of the thoracic spine was observed, with marked 
tenderness over the T7 interspace as well as over the sacrum 
bilaterally, more so at the 1st sacral (S1) level.  The 
clinical impression was wedging of the T7 vertebral body and 
spina bifida occulta at S1; both conditions were found to 
have existed prior to service and the appellant's chronic 
mechanical back pain was found to be related to those two 
pre-existing conditions.  The appellant was therefore 
determined to be unfit for duty, and he was recommended for 
release due to the two back conditions which existed prior to 
service.  Subsequent service medical reports, dated through 
February 1992, reflect continued complaints of back pain.

Subsequently, during a February 1993 personal hearing, the 
appellant testified that although he was involved in some 
minor accidents resulting in broken bones as a child, he had 
no back pain or related symptomatology until June 1991, 
following basic training.  Furthermore, he testified that he 
had been evaluated by private physician and by a VA physician 
since separation, both of whom indicated to him that his back 
problems were attributable to service.  In support thereof, 
the appellant submitted a copy of the report from a physical 
evaluation performed by a physiatrist at the Northwest 
Medical Center in March 1992.

The physiatrist's March 1992 report indicated the appellant 
reported low back pain beginning in June 1991, with current 
mid to upper low back pain with no radiation, but with an 
associated intermittent numbness in his feet.  Upon 
examination, some limitation of motion of the back was noted, 
as well as tenderness on palpation over lower lumbar 
paraspinals with no spasm.  No neurological abnormalities 
were found, and the appellant was reported to have a normal 
gait.  The examination report also indicated that x-rays 
taken in 1986 revealed a compression fracture at L1, and that 
the 1989 x-rays of the dorsal and lumbar spine revealed 
compression fractures at T7 and L1.  The physiatrist 
diagnosed musculoskeletal low back pain.

The appellant underwent a VA medical examination in January 
1996.  He was noted to walk into the room without difficulty 
and to sit on a chair without difficulty.  No postural 
abnormalities or fixed defects were observed.  The 
musculature of the back was described as normal without 
evidence of spasm.  The appellant was able to bend forward 
and touch his toes.  He demonstrated 20 degrees of backward 
extension; left and right lateral flexion of 45 degrees; and 
good left and right rotation.  The examiner stated that there 
was no objective evidence of pain with motion.  The examiner 
assessed the appellant as having 5/5 strength; sensory 
testing was intact to light touch and pinprick.  Reflexes 
were 2+ and symmetric.  Radiographic examination revealed 
spina bifida of S1 and deformities of the anterior inferior 
aspects of the T12 and L1 vertebral bodies.  The examiner's 
overall impression was that the low back pain existed at the 
time of entrance into service.  The examiner further stated 
that the appellant currently did not seem to have any 
significant disability from said low back pain.  

Pursuant to the Board remand, the appellant's records were 
reviewed by a VA physician in May 1999.  The reviewer 
specifically noted that he had reviewed the service medical 
records; the April 1986 and February 1989 x-ray reports 
(these were obtained pursuant to the March 1997 remand); the 
March 1992 physiatrist report; and the January 1996 VA 
examination report, including x-rays.  After review of all of 
the medical evidence of record, the reviewer stated that, 
based on the x-rays from 1986, 1989, and 1996, as well as the 
MRI of 1991, it was more likely than not that the back 
condition found in 1991 had started in adolescence and was 
not the result of trauma.  Specifically, the findings were 
found to be consistent with the condition of juvenile 
epiphysitis/Scheuermann's Disease/spinal osteochondrosis.  
The reviewer also stated that the January 1996 x-rays 
confirmed the presence of spina bifida occulta which he noted 
is a congenital deformity that, in most circumstances, does 
not result in symptoms.

The reviewer further stated that Scheuermann's Disease is not 
related to trauma and that it leaves sequelae of deformed 
vertebrae which lead to mechanical pain due to postural 
deformities, since, due to the deformity, the back muscles 
are not developed normally and back pain therefore often 
results.  He stated that the condition is in no way related 
to the appellant's service since it was actually diagnosed in 
1989 based on x-rays.  

As for the question of whether the activities of service 
could have contributed to the acute increase in pain, the 
reviewer noted that, if there is a postural abnormality 
present, increased activities can, and often do, cause pain 
that is out of proportion to the activity if done by someone 
of normal posture.  The reviewer opined that, since the 
appellant's symptoms did not appear until he had been on 
active duty for five months, one must conclude that there was 
a significant element of aggravation of symptoms by the 
activities described.  The examiner stated that these 
activities could have caused an increase in pain.  In view of 
the finding of no significant back disorder at the time of 
the 1996 examination, however, it can not be said that a 
permanent increase in symptoms.  As such aggravation as 
defined in the legal criteria set forth above has not been 
shown.

The appellant's representative, in the September 1999 VA Form 
1-646, conceded that he could not argue that Scheuermann's 
Disease did not exist prior to service.  But, he did argue 
that, since the appellant had completed basic training 
without problems, it was hard to believe that the condition 
was not aggravated on the in-service road marches in the 
mountains.

The evidence of record clearly indicates that the appellant 
entered service suffering from spina bifida occulta and from 
Scheuermann's Disease, both of which are congenital defects.  
Persons with Scheuermann's Disease tend to suffer from 
increased back pain with increases in activity and the 
appellant demonstrated back pain in-service.  However, it has 
not been shown that the increased back pain was other than 
acute- the appellant has submitted no evidence showing 
treatment for back pain after the March 1992 physiatrist 
visit and the January 1996 VA medical examination produced no 
objective evidence of pain or pain on motion.  In fact, the 
examination revealed no significant back disability related 
to the congenital condition.  Therefore, the evidence of 
record indicates that the appellant suffered back pain with 
the increased activity in-service, but that the cessation of 
the in-service activities resulted in the cessation of the 
back pain and there was no permanent increase in pain.  The 
Board notes that the VA reviewer referred to the increase as 
an "acute increase in pain."  The low back pain, reported 
between June 1991 and March 1992, has not been shown to have 
clinically recurred on a continuing basis.  Thus, the 
inservice back pain, expected to have occurred in someone 
with Scheuermann's Disease engaged in increased activities, 
is deemed to have been acute and transitory, resolving 
without residual impairment.  There is no competent evidence 
of record that demonstrates that the appellant's 
Scheuermann's Disease, or any symptom thereof, was 
permanently worsened by service.

There is no evidence of any in-service back trauma or 
aggravation of the congenital back defect.  The appellant has 
not provided any medical evidence, except the statement of 
his opinions contained in his testimony and his written 
statements to establish that he suffers from any aggravation 
of his congenital low back defects and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, there is no 
medical evidence which shows any superimposed acquired back 
pathology as a result of any in-service occurrence or event.

Further, there is no medical evidence which indicates that 
the appellant incurred a back injury during service or 
otherwise aggravated the congenital back defects or that 
there is a service relationship to his condition, and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  (Citation omitted.)  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  The current medical evidence of record does not 
demonstrate that the appellant currently suffers from any low 
back disability, despite the existence of his congenital back 
defects.  Thus, the claim for service connection for a low 
back disorder must be denied as not well-grounded.  Where 
there is no medical evidence demonstrating that the claimed 
disorder currently exists, the claim is not well-grounded.  
See Montgomery v. Brown, 4 Vet. App. 343 (1993).  Because the 
appellant's claim is not well-grounded, the VA is under no 
duty to assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1992 rating decision and in its 
June 1999 Supplemental Statement of the Case (SSOC) in which 
the appellant was informed that it has been clinically 
demonstrated that he had pre-existing back defects and that 
these back defects had not been shown to have been worsened 
by service.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Moreover, there is 
no indication that there are any available records which 
would make the claim well-grounded.

Further as the evidence needed to well-ground this claims is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is prejudice in the Board entering a decision on the subissue 
of whether the claim is well-grounded.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any low back 
disability due to his congenital back defects, and since he 
has failed to present competent medical evidence that his 
claim of a low back disorder is plausible, that is, he has 
failed to present medical evidence that links the alleged low 
back disorder to service, the claim for service connection 
for a low back disorder must be denied as not well-grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for a low back disorder not having been submitted, that claim 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

